Sherwin, J.—
The indictment on which the defendant was tried charges that he and one White “ fraudulently devising to cheat' and defraud Sarah Roach and John A. Roach, did then and there conspire and agree together with the fraudulent and malicious intent wrongfully to. get and obtain, knowingly and’designedly, by means of false pre*620tenses, a certain house and lot in the city of Corning, Iowa.” The indictment is under Code, section 5059, which provides for the punishment of conspiracies, and defines the offense in the following words, so far as it is material here: “ If any two or more persons conspire or confederate together with the fraudulent or malicious intent wrongfully to injure the property or rights in property of another, they are guilty of a conspiracy.”
The sufficiency of the indictment is the controlling questidn for our determination. It will be observed that it charges that land was obtained by means of false pretenses, and, unless it is a crime to so obtain land, the indictment is clearly insufficient, because it does not meet the.requirement that where the basis of a conspiracy is an act not criminal in itself the unlawful means which give to it its criminal character must he particularly set forth. State v. Potter, 28 Iowa, 554; State v. Stevens, 30 Iowa, 391. An indictment for conspiracy must show that the object of the conspiracy was criminal, or, if the object itself be not criminal, that the means employed to accomplish the object were criminal. State v. Jones, 13 Iowa, 269; State v. Stevens, supra; State v. Potter, supra; State v. Soper, 118 Iowa, 1. Code, section 5041, defines the crime of cheating by" false pretenses as follows: “ If any person designedly and, by false pretense or by any privy or false token, and with intent to defraud, obtain from another any money, goods, or other property, ... he shall be punished,” etc.
£lt is the general holding that neither the common law, nor the statutes of the several States defining the crime of cheating by false pretense, apply to real estate. Under the English law, real property was never the subject either of cheating or of false pretenses. Being incapable of larcenous asportation, it was not regarded as requiring the same protection as personal property. The crime of obtaining money or. goods by false pretenses is said to be closely allied to that of larceny, and the common law and statutes de*621fining the crime were undoubtedly designed for the fuller protection of personal property and in aid of the laws against larceny and theft. 2 Brown and Hadley’s Com. 532; 2 Bishop on Criminal Law, sections 476-479 inclusive. While the American statutes differ somewhat in phraseology they are in substance copied from the English and are based on the same principle, and have the same object in view.
In our own statute, the language used clearly indicates that the offense does not include real property. It specifies money and goods, and then says “ or other property,” and under a familiar rule the words “ or other property ” must be limited to the classes of property therein previously enumeratedT] 12 Am. & Eng. Enc. of Law, 829-834, and notes; State v. Black, 75 Wis. 490, (44 N. W. 635). On the principal question, see, also, 19 Cyc. 410; People v. Cummings, 114 Cal. 437 (46 Pac. 284); State v. Burrows, 33 N. C. 477. The statute defining conspiracy makes it a crime for persons to conspire to injure the property or rights in property of another, and, under a proper charge in the indictment, there can be no doubt, that the acts complained of would constitute conspiracy. But the indictment charges that the basis of the conspiracy was an act criminal in itself, viz., obtaining real property by false pretenses, and we hold only that obtaining real property by false representations is not a crime under section 5041 of the Code, which defines false pretenses. It is, of course, elemeiitary that, a conviction must be based on the indictment.
We are of opinion that the indictment is insufficient, •and because thereof that the case must be reversed. This conclusion disposes of the case so far as this appeal is concerned, and we need not consider other questions argued.— Reversed.